 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Dow Chemical Company and Local 12075,United Steelworkers of America, AFL-CIO-CLC. Case 7-CA-18150April 16, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn September 23, 1981, Administrative LawJudge Stanley N. Ohlbaum issued the attached De-cision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order, as modifiedherein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,The Dow Chemical Company, Midland, Michigan,its officers, agents, successors, and assigns, shalltake the action set forth in said recommendedOrder, as so modified:Substitute the following paragraph for paragraphB,1:"1. Adjust and correct the seniorities and allother contractual benefits or emoluments of saidbargaining unit employees, so as to rectify any im-pairment thereof which occurred because of Re-spondent's assignment, transfer, detail, or 'loan out'of any of said unit employees from his or her regu-lar work assignment for a period in excess of 45days without union steward approval, or in excessof an additional 45 days with union steward ap-proval."The 1977-80 collective agreement limited the "loan out" of employ-ees to 45 days, without steward approval, while the 1980-83 collectiveagreement limits this "loan out" to 45 days without steward approvalwith an additional extension of 45 days with steward approval. We shallmodify the Administrative Law Judge's recommended Order according-ly.Respondent's request for oral argument is hereby denied as the recordand the brief adequately present the issues and the positions of the par-ties.DECISIONPRELIMINARY STATEMENT; BASIC ISSUESTANLEY N. OHLHAUM, Administrative Law Judge:This proceeding' under the National Labor RelationsAct, as amended (29 U.S.C. Sec. 151, et seq.; the Act,was litigated before me in Midland, Michigan, on July 9,1981, with all parties participating throughout by counselor other representative, who were afforded full opportu-nity to present evidence and arguments, as well as to filepost-trial briefs received on August 11 (General Counsel)and August 31 (Respondent). The record and briefs havebeen carefully considered.The complaint alleges and the answer denies that Re-spondent violated Sections 8(a)(5) and (1) and 8(d) of theAct through unilaterally modifying the parties' collectivelabor agreement during its term by temporarily reassign-ing certain employees to other jobs in excess of the con-tractually permissible periods or without the requiredconcurrence of union stewards and through insisting ithas that right and will continue to exercise it.Upon the entire record and my observations of the tes-timonial demeanor of the witnesses, I make the follow-ing:FINDINGS OF FACT1. JURISDICTIONAt all material times Respondent has been and is aDelaware corporation with its principal office and placeof business in Midland, Michigan (as well as plants inother States), the site of the controversy involved herein.At those times Respondent has been and is engaged inthe manufacture, sale, and distribution of chemicals, plas-tics, and related products. In that business during therepresentative calendar year 1979 immediately precedingissuance of the complaint, Respondent manufactured at,and sold and distributed from, its Midland facility goodsand materials valued at over $500,000, of which over$50,000 worth were shipped therefrom directly in inter-state commerce to places outside Michigan.I find that at all material times Respondent has beenand is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act; and thatat all those times the Charging Party Union has been andis a labor organization as defined in Section 2(5) of theAct.II. ALLEGED UNFAIR LABOR PRACTICESA. Facts as FoundRespondent's Midland plant has been unionized forover 30 years. Since around 1971, hourly paid employeesthere have been represented by the Charging PartySteelworkers Union. The parties' industrial relationsagreement have memorialized in successive collectivelabor contracts, the most recent effective from FebruaryThe complaint was issued by the Board's Regional Director forRegion 7 on October 1, growing out of charge filed by the ChargingParty Union on August 18, 1980.261 NLRB No. 31186 THE DOW CHEMICAL COMPANY18, 1980, to February 14, 1983 (Jt. Exh. 3), succeedingthat of February 21, 1977, to February 18, 1980 (Jt. Exh.1).For many years Respondent has utilized hourly paidpainters, employed by it on its own payroll and includedin the bargaining unit covered by these collective agree-ments, for painting maintenance of its equipment and themany buildings comprising its Midland facility. At thesame time Respondent has also utilized independent con-tractors, not in its employ, for painting new construction.Respondent's unit painters' jobs are all regularlyscheduled day-shift jobs, generally held by high-seniority(i.e., at least 14 years) employees.Although Respondent's hourly paid painter employeeshave on occasion been placed on layoff during the coldseason winter months, prior to the winter of 1979-80they had not been detailed, temporarily transferred, or"loaned out" to other departments for nonpainting work.That winter (1979-80), however, they began to be so"loaned out," in accordance with the then-subsisting col-lective agreement (1977-80; Jt. Exh. 1, art. II, sec. 16,pp. 32-33) limiting such "loans" to 45 days. Under that(as well as the succeeding, current) collective agreement,hourly paid employees on such "loans" are precludedfrom utilizing plant or departmental seniority when exer-cising their "bumping" rights to other jobs.During the parties' 1980 negotiations resulting in theircurrent (1980-83; Jt. Exh. 3) collective agreement, thesubject of Respondent's contracting out of painting workwas discussed, including Respondent's right occasionallyto utilize its unit painting employees for painting workwhile their own department was on temporary shut-down; and, toward the end of those negotiations, therealso came under discussion the subject of guaranteeing acertain number of jobs for the unit painters, with theproviso that during the winter months, if their own workwas slow, it might be necessary to "lend" them out toother departments.The parties' 1980-83 (subsisting; Jt. Exh. 3) collectiveagreement, while containing no provision guaranteeingjobs to any of Respondent's unit painter employees, es-sentially carries forward the described "loan out" provi-sions of the prior (1977-80; Jt. Exh. 1) collective agree-ment, with the modification that an additional 45-day"loan out" period was permitted "with Steward approv-al" (Jt. Exh. 3, art. II, sec. 16, p. 32).Subsequent to execution of the current (1980-83; Jt.Exh. 3) collective agreement, a controversy arose be-tween the parties concerning the permissible length oftime for which Respondent's unit painter employeescould be "loaned out" by Respondent to work in otherdepartments. All efforts by the parties to resolve the con-troversy, including the 5-step grievance procedure pro-vided by the collective agreement, failed; and Respond-ent, in accordance with its right under the collectiveagreement, refused to submit the matter for resolutionthrough arbitration (Jt. Exh. 3, art. III, sec. 3, pp. 47-48),while the Union, although having the right under thecollective agreement to strike because Respondent's re-fusal to arbitrate (id. at p. 48), has not exercised its rightto strike. In refusing to arbitrate, Respondent took theposition that the "issue [is not one] for arbitration [sincethe] matter was fully negotiated by our bargaining teamsearlier this year." (Jt. Exh. 9; a letter dated Sept. 3,1980.)Additional Underlying CircumstancesPainters' jobs at Respondent's Midland mall-consist-ing of some 600-700 buildings spread over considerableacreage, employing around 3,400 hourly paid employeesin the described bargaining unit are considered "desir-able" in terms of pay and regular daytime hours. Thus,there were 27 applicants for I or 2 recent vacancies forsuch a job. Painting is, however, seasonal, with no out-door painting during the winter and double the amountof painting (since outdoor as well as indoor) during thesummer-to such an extent that, in addition to its regularcomplement of 40-75 full-time regular, year-round unitpainters, Respondent has been hiring 10 to 20 temporary(less than 90 days) extra painters during the summer. Alt-bough Respondent's regular complement of unit painteremployees was 69 in 1974, it had shrunk to only 40 bythe time of the instant hearing (July 1981). The declinein Respondent's regular unit painter employees has beenaccompanied by a rise in the outside independent paint-ing contractors it has hired; compared to 10 to 20 in1979, Respondent now utilizes approximately 150 outsidepainter contractors.This movement away from using its own unit paintingemployees and toward using outside painting contractorswas discussed during the parties' 1980 contract negotia-tions resulting in their current (1980-83; Jt. Exh. 3) col-lective agreement. Respondent indicated it planned tocontract its painting work out (as it had, at least to adegree, in the past) as more economical. According touncontroverted credited testimony of longterm unionbargaining committeeman Charles R. Groulx, who is stillin Respondent's employ after 31 years, unsuccessfullysought to eliminate the following wording of the 1977-80collective agreement (Jt. Exh. 1, art. XI, sec. 2) from the1980-83 collective agreement (Jt. Exh. 3, art. XI, sec. 2),and a comparison of the two provisions shows it re-mained verbatim unchanged:Section 2-Plant ManagementExcept for evaluation purposes, the methods of ac-complishing which will be worked out with theUnion, the Company will not contract maintenancework when sufficient employees who can do thework and who have seniority are available.During the 1980 contract negotiation period, Respond-ent's unit painter employees were for the first time"loaned out" to other departments, even though therewas seemingly or arguably no "shutdown" of the paint-ing department such as required to trigger the "loan out"provisions of the collective agreement (Jt. Exh. 1, Sec.16). Unit painters complained to Groulx that their senior-ity was being impaired thereby-which would not havebeen the case if they had been laid off, since they could187 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthen have exercised their "bumping" rights, which theycould not do while out "on loan."Uncontroverted credited testimony of Union Shop Ste-ward Donald D. Wagar, also now employed by Re-spondent for over 30 years, establishes that on January 9,1980, he and other paint shop stewards were informed byRespondent's paint shop superintendent, Brian McIner-ney, that 20 unit painters would be "loaned out" on a"temporary shutdown" of the painting department underarticle II, section 16, of the collective agreement-eventhough the department was not actually shut down andthere was sufficient work to carry on until the followingspring. But McInerney stated that the plant needed "pro-duction" workers, so he transferred or "loaned out" 20painters to "production" jobs elsewhere in the installa-tion. When the stewards asked for how long, McIner-ney's response was, "45 days or more, or up until thefirst day of May when the summer program ...[will]start." The stewards did not agree, pointing out thatthere was enough painting work and that, if there werenot, layoff (i.e., without loss of seniority and with unim-paired "bumping" rights) was the proper procedure.When the stewards took this up with Chief Union Ste-ward Spann, he agreed with the stewards' position; but,when the stewards reported this to McInerney, he indi-cated he would initiate a "partial departmental shut-down" of the painting department in order to "loan out"20 painters for production work, and he did so on Janu-ary 21, 1980. The union bargaining committee decided toproceed with a grievance if the "loan" period exceeded45 days. The 20 painters "loaned out" on January 21,1980, were returned to their painting jobs as follows:2Date 20UnitPainterswere"LoanedOut"outs" of "affected employees" during a "temporary shut-down, or a partial reduction in manpower requirementsof forty-five days or less, with an additional extension offorty-five days with Steward approval" (id. at art. II, sec.16, p. 32; emphasis supplied). Thus, under the 1977-80collective agreement the permissible 45-day limitation for"loan outs" was here exceeded; and also, since it is un-controverted that stewards approval was not obtainedfor any extension of the 45-day "loan out" period, thepermissible 45-day "loan out" period was likewise ex-ceeded under that 1980-83 collective agreement.5During the winter of 1980-81, the union stewardswere again informed by Paint Shop SuperintendentMclnerney, over their opposition, that Respondentwould again be "loaning out" 10-20 painters "throughthe winter months," and in fact 10 were so "loaned out"in the latter part of November 1980 and the remaining 10on November 24, 1980. On March 9, 1981, four moreunit painters, and on March 16, 1981 still another, were"loaned out." These were returned to their painting jobson or about as follows:6Date UnitPainters were"LoanedOut"Days11/80No. of Days "On Loan"Date Retd. RNet.Retd.WorkingsGross Days Days43/81Number"LoanedOut"Date No.Retd. Retd.No. of Days "OnLoan "GrossDays/WorkingDays20 4/13/81 3 Far in excess of 45or 90 days; upto approx. 6mos.4/15/815/11/815/18/812965 3/23/81 5 Less than 45 days1/21/80 3/23/80 or3/26/801/21/80 4/21/806 64or 6614 9147 or 4966During these "loan out" periods to "production" de-partments, unit painters so "loaned out" complained ofexperiencing skin rashes from chemical exposures, notbeing allowed a rest break, and being assigned to thenight shift.The February 21, 1977-February 18, 1980, collectiveagreement (Jt. Exh. 1) by its terms permits "loan outs"of "employees whose jobs are not operating" for aperiod not exceeding 45 days in case of "temporary shut-down" or "partial shutdown" (id. at art. II, sec. 16, p.32); and the ensuing February 18, 1980-February 14,1983, collective agreement (Jt. Exh. 3) permits "loan' Although the exact numbers and dates are not altogether clear underthe evidence submitted, this would not seem to be significant in view ofRespondent's insistence that it had the right to "loan out" these employ-ees for over 45 days.Excluding date of return; if included, should be added.'Excluding Saturdays and Sundays; to extent, if any, included, shouldbe added.I Respondent's argument here that the painters in question were not"loaned out" for over 45 days under the 1977-80 collective agreementsince that agreement expired (on February 18) before the 45 days wereup, and also for the same reason not "loaned out" for over 45 days afterthe inception (on February 18) of the 1980-83 collective agreement, is re-jected as specious. Under both agreements the basic 45-day period is thesame. It is well settled that even in any hiatus period (none here) betweensuccessive collective agreements, the existing collective agreement provi-sions are projected forward. In any event, even artificially calculatingfrom February 18 the "loan out" period of the 14 unit painters who werereturned to their painting jobs on April 21, the 45-day period was exceed-ed by gross count (unless all Saturdays and Sundays are excluded). Theplain fact of the matter is that the unit painters were "loaned out" for theuninterrupted periods shown in the chart in the text, supra. The "loanout" period was a continuous, uninterrupted period which subtendedboth contracts and merged, in the same manner as seniority, sick leaveentitlement, retirement pensions, disability, vacation, and other contrac-tual accruals. General Counsel witness Groulx's uncontroverted, creditedtestimony establishes that at no time during the contract negotiations wasany contention such as raised at the instant hearing made by Respondent,or that the dovetailing contracts should be regarded as separable only inrespect to the 45-day "loan out" periods.' Although the exact numbers and dates are not altogether clear underthe evidence submitted, this is of no real significance here, in view of Re-spondent's position that it had the right to "loan out" these employees forover 90 days.188 THE DOW CHEMICAL COMPANYAgain, in no instance was any "Steward approval" (Jt.Exh. 3, art. 11, sec. 16, p. 32) obtained for any "loanout" exceeding 45 days. And again, according to the un-controverted, credited testimony of Union StewardWagar, there was ample painting work on hand to bedone-this time it was being done by plant employeesother than painters; and, in the summer of 1981, no tem-porary extra painters were hired, but some 150 outsidepainting contractors were utilized. Since, during this"loan out" period the proportion of supervisors to paint-ers (at one point 7 to 15) was not reduced, the resultingcost ratio caused cancellation of some painting orders forRespondent's unit painter employees as too costly.' Alsoagain, as in the preceding "loan out" earlier in 1980,"loaned out" unit painters complained about night-shiftproduction assignments (six painters) and about hazard-ous work (for older men) required in cleaning out chemi-cal tanks or vats.In the face of the contract provisions set forth abovegoverning the conditions and time limitations underwhich unit painters may be temporarily detailed or"loaned out" for other work, Respondent contends that acontrary or different arrangement was in fact agreedupon during the parties' 1980 contract negotiations pre-ceding execution of that contract; viz, that, in return forRespondent's informal alleged "guarantee" of retaining aminimum of 40 unit painters in its employ, the Unionmade certain concessions which sanction Respondent'sdescribed "loan outs" of unit painters for periods exceed-ing 45 days, and exceeding 90 days without the "Ste-ward approval" stipulated in the contract (Jt. Exh. 3, art.II, sec. 16, p. 32), indeed for the full duration of theentire "winter" period. In support of this contention, Re-spondent has placed into evidence the verbatim minutesof those negotiations (Jt. Exh. 2), which the parties agreeare accurate.Respondent's 1979-80 industrial relations manager andbargaining committee chairman (now its govermental re-lations manager), Frank Neering, testified at the instanthearing that Respondent's initial 1980 position was that itwanted the right to contract out all painting work. Heconcedes that no negotiating positions were to be regard-ed as "agreed" upon until either formalized in writing orat least explicitly agreed upon by both sides' negotiatingchairmen as reflected in the verbatim minutes. The sub-sisting collective agreement (1980-83; Jt. Exh. 3, art.XII, p. 106), as well as its predecessor (Jt. Exh. 1), pro-vide that during the contract period "neither partyhereto may reopen this Agreement for negotiation onany issue either economic or noneconomic." In no waydoes that instrument (or its predecessor) refer to anyother agreement, side-agreement, or alleged understand-ings arrived at during the preliminary negotiations result-ing in the contract.Careful study of the negotiating minutes (Jt. Exh. 2; cf.G.C. Exhs. 3 and 4) now invoked by Respondent doesnot support its contention here. While it is certainly truethat the "loan-out" of the unit painters during the wintermonths was discussed, a time period limitation thereon7 It is stipulated by the parties that Respondent has the right to con-tract out painting so long as no unit painters are on layoff or on "loan."other than that to be found in the collective agreementitself was not discussed,8much less agreed to. Certainlythere is nothing in those minutes, even were it to be as-sumed arguendo, that they could prevail over the clearlanguage of the collective agreement-a position I amnot prepared to accept-inconsistent with the plain pro-visions of the collective agreements here governing theconditions of and time limitations upon the "loan out" ofunit employees.After the conflict here concerning "loan out" of unitpainters for over 45 days erupted, as indicated above,grievance and other discussions took place between theparties. Although it is true that at these meetings-subse-quent to execution of the collective agreement (Jt. Exh. 3)-the matter of Respondent's nonadherence to the 45-day"loan out" limitation (or further 45-day extension withsteward approval) was ventilated by the Union, whichhad requested the meeting with management, as dis-closed by the minutes thereof (March 13, 1980; Jt. Exh.4), certainly no contention by Respondent there, subse-quent to contract execution, could be effective to varythe plain contract terms, being no more than the sort ofargument raised by it at the instant hearing. Although itis apparent from a reading of the minutes of those postcontract discussions that the parties were at total logger-heads over the time limitations on the "loan outs" (aconflict which has continued to this day), nevertheless,when the attention of company negotiator Neering wasspecifically called, at the March 13, 1980, post contractdiscussion, to the applicable contractual provision limit-ing the time period of "loan outs" and he was remindedthat he never asked to change that, Neering's responsewas, "No, I didn't want to because I didn't want to changethat." (Jt. Exh. 4, p. 2; emphasis supplied.)As has already been stated, notwithstanding an ex-tended grievance procedure through five steps, Respond-ent has refused (as is its right under the collective agree-ment) to submit the issue to arbitration, and the Unionhas forborne to exercise its right under the contract tostrike, instead filing a charge with the Board that, by itsdescribed conduct in persisting in its position that it neednot abide by the contractual provisions concerning limi-tations on its right to "loan out" painters, Respondent isattempting to impose a unilateral change in subsistingcollective agreement provisions affecting the terms andconditions of employment of unit employees.Upon the entire record, I find that it has not been es-tablished by a preponderance of the substantial credibleevidence, as required, that the parties at any time agreedto any time governing the "loan out" of employees other' The following interchange occurred during the negotiating session ofFebruary 11, 1980 (G.C. Exh. 4, pp. 50-51):NEERING [Company negotiators]: Okay, and Bob said I didn'tmention the additional 45 days in [art.] II--[sec.] 16, but I thinkwe're alright.MAPEES [union negotiator]: Okay.NEERING: And they got a right to refuse.WrrrBRoDT [union negotiator]: A right to refuse temporary job 45days-45 days with Steward approval and demolition and paintingon TEMPORARY SHUTDOWN-maintenance painting.This is indeed the substance of the provision actually included in thesigned collective agreement (Jr. Exh. 3, art. II, sec. 16, p. 32).189 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan those limitations expressly set forth in their collec-tive agreements; namely, from 1977-80, limited to 45days (Jt. Exh. 1, sec. 16, p. 32), and from 1980-83, limit-ed to 45 days "with an additional extension of forty-fivedays with Steward approval" (Jt. Exh. 3, art. II, sec. 16,p. 32).B. Discussion and Resolution1. "Jurisdictional" issueWe deal first with Respondent's contention that theBoard lacks jurisdiction in this case because, in Respond-ent's view, there is involved no more than a question ofcontract interpretation. I do not agree. The issues ten-dered by the pleadings are whether Respondent violatedSection 8(a)(5) and (1), as well as Section 8(d), of theAct through unilaterally modifying a subsisting collec-tive labor agreement without bargaining with its employ-ees' bargaining representative and unilaterally changingthat agreement during its term. That these issues aresquarely cognizable, indeed required to be dealt with,under the Act by the Board, and that the Board does notexceed its statutory jurisdiction even by construing alabor contract in order to determine whether an unfairlabor practice has occurred, see N.L.R.B. v. C & C Ply-wood Corp., 385 U.S. 421 (1967).9Respondent's contention that the Board lacks jurisdic-tion herein is accordingly rejected, and its motion to dis-miss the complaint on that ground denied.2. Basic issueWe pass to the basic issue in the case-whether Re-spondent violated Section 8(a)(5) and (1), as well as Sec-tion 8(d), of the Act through its described actions intransferring or "loaning out" for other than their regularwork unit employees for periods of time in excess ofthose specified in the collective agreements to which Re-spondent was and is a party.Since the collective agreements in question containspecific, clear, and unambiguous provisions limiting thetime for which unit employees may be transferred or"loaned out" for other than their regular work-45 daysunder the 1977-80 agreement and, under the 1980-83agreement, an additional 45 days upon approval of theunion steward, and since Respondent has not only failedto comply therewith but also insists that it is not obligat-ed to comply therewith, Respondent is in clear violationof those requirements, which it has taken upon itself toI It is additionally noted that, notwithstanding its insistence that theBoard has no jurisdiction because the question is purely one of contractinterpretation, Respondent has continued to refuse the Union's offer tosubmit the issue to arbitration under the contract's terms. Respondentthus casts itself in the dubious position that it alone is the judge over theissue presented (excluding the possibility of civil suit by the Union forbreach, or to enjoin violation of, the collective agreement, which wouldnot preempt the Board's assertion of jurisdiction). Unilateral contractualchange or failure to bargain as required by the Act is a violation of theAct (N.LR.B. v. Kat et al., 369 U.S. 736 (1962)), cognizable and re-mediable by the Board, even though it may also be a breach of contract.See N.LR.B. v. C d C Plywood Corp.. supra, Smith v. Evening News Asso-ciation, 371 U.S. 195, 197 (1962); Charles Dowd Box Co., Inc. v. Courtney,et al., 368 U.S 502, 511 (1962); San Diego Building Trades Council et at v.Garmon et al., 359 U.S. 236, 245-247 (1959); C & S Industries Inc., 158NLRB 454, 456-460 (1966).alter or modify unilaterally during the contract term,unless Respondent can establish by a preponderance ofthe substantial credible evidence its claims that (1) theUnion waived those provisions or (2) an overridingagreement was concluded between itself and the Unionnegating or superseding those contractual provisions. Re-spondent has failed to establish either of these claims bythe preponderating substantial evidence required to over-come the clear provisions in the collective agreementswhich it signed.It is hornbook law that waiver will not be lightly in-ferred, since it may result in forfeiture of importantrights not intended to be relinquished. Accordingly, aheavy burden rests upon a party asserting a waiver to es-tablish by it clear and convincing proof. The nature anddegree of proof required to establish waiver have repeat-edly been clearly delineated.To begin with, waiver-that is, voluntary relinquish-ment of a right-must be "clear and unmistakable." TideWater Associated Oil Company, 85 NLRB 1096, 1098(1949); N.L.R.B. v. The Item Company, 220 F.2d 956,958-959 (5th Cir. 1955), cert. denied 350 U.S. 836, re-hearing denied 350 U.S. 905. Neither silence in the bar-gained agreement (The Timken Roller Bearing Companyv. N.LR.B., 325 F.2d 746, 750-754 (6th Cir. 1963), cert.denied 376 U.S. 971 (1964); N.L.R.B. v. J. H. Allison &Co., 165 F.2d 766, 768 (6th Cir. 1948), cert. denied 335U.S. 814, rehearing denied 355 U.S. 905; Sun Oil Compa-ny of Pennsylvania, Inc., 232 NLRB 7 (1977)) nor even acontractual "wrap-up" or "zipper" provision (The Gener-al Electric Company v. N.LR.B., 414 F.2d 918 (4th Cir.1969), cert. denied 396 U.S. 1005 (1970); Magma CopperCompany, San Manuel Division , 208 NLRB 329 (1974);The Sawbrook Steel Castings Company, 173 NLRB 318(1968)) meets that test. Waiver "is not to be readily in-ferred and it should be established by proof that the sub-ject matter was consciously explored and that a partyhas 'clearly and unmistakably waived its interest in thematter' and has 'consciously yielded' its rights." TuckerSteel Corporation, and Steel Supply Company, 134 NLRB323, 332 (1961), and cases cited. Accord: C & C PlywoodCorporation, 148 NLRB 414, 416-417 (1964), enforcementdenied 351 F.2d 224 (9th Cir. 1965), reversed 385 U.S.421.Nowhere in or after the collective agreement is anywaiver by the Union to be found. Failure to incorporatea statutory right in a collective agreement (e.g., to bar-gain concerning a modification) does not mean that it hasbeen waived. Cloverleaf Division of Adams Dairy Co., 147NLRB 1410, 1413-14 (1964); New York Telephone Com-pany, 219 NLRB 679, 680 (1975); cf. J. I. Case Companyv. N.L.R.B., 253 F.2d 149, 153 (7th Cir. 1958). In light ofthe record, the Union may hardly be deemed to havewaived an express provision which is contained in thesigned contract and which it has consistently continuedto invoke. Southwestern Bell Telephone Company, 247NLRB 171 (1980); cf. Georgia Power Company, 238NLRB 572 (1978), enfd. 597 F.2d 769 (5th Cir. 1979);Columbus Foundries. Inc., 229 NLRB 34 (1977), enfd. 84LC 1 10,645 (5th Cir. 1978); New York Telephone Compa-ny, supra; New York Telephone Company, 219 NLRB 685190 THE DOW CHEMICAL COMPANY(1975); North Carolina Finishing Division of FieldcrestMills, Inc., 182 NLRB 764 (1970).Respondent's proof falls far short of meeting the legal-ly required standards for establishment of waiver by theUnion of the provisions in question, contained in the par-ties' collective agreement, which Respondent unilaterallypurports to continue to modify.Since there is neither evidence nor contention that theUnion waived the contractual requirements in question atany time after execution of the contract, Respondent'swaiver contention appears, rather, to rest upon thestrange basis that such a "waiver" occurred before theexecution of the 1980-83 contract so as to negate or su-persede the contractual provision thereafter entered into.It is difficult to regard such a contention seriously, con-sidering the fact that Respondent knowledgeably enteredinto the contract containing that provision, which, if un-intended, it could readily have stricken from the contractor changed before signing it, and for the additionalreason that, as shown above, the negotiations precedingthe contract do not persuasively support its claim. Forthe same reasons, Respondent's contention that theUnion bound itself to a contrary understanding antedat-ing the execution of the 1980-83 collective agreement,overcoming its plain terms and excusing Respondentfrom complying therewith, likewise falls of its ownweight. The mere fact that a subject is discussed in pre-contract negotiations neither overcomes the subsequentcontract terms agreed upon nor exculpates a party fromperformance, notwithstanding any views he may haveexpressed during the negotiations-particularly where, ashere, no commitment was arrived at by both sides con-trary to the contract terms. No contractual reformationhas been sought by Respondent, nor do I believe itwould have any reasonable prospect of success upon theshowing here made. In any event, whether it would ornot, the fact is that the contract remains unreformed, andits terms here in question are clear, and no contrary oroverriding agreement or modification has been estab-lished.Under the circumstances, it is determined and conclud-ed that, through its described actions in "loaning out"unit employees during the term and contrary to the ex-press provisions of its collective agreements with theCharging Party, and its continuing insistence that it hasthe right to do so, Respondent has engaged in and is en-gaging in a continuing unilateral purported modificationof those contracts during their term in violation of Sec-tion 8(a)(5) and (1), as well as Section 8(d), of the Act asalleged in the complaint. Respondent's motion to dismissthe complaint is accordingly in all respects denied.Upon the foregoing findings and the entire record, Istate the following:CONCLUSIONS OF LAWA. Jurisdiction is properly asserted in this proceeding.B. Through its described actions in "loaning out" bar-gaining unit employees in unilateral purported change ofand noncompliance with the terms of subsisting collec-tive labor agreements with the Charging Party Union,during the term of those agreements, and its continuedinsistence that it has the right to do so, Respondent has,as alleged in the complaint, engaged and continues toengage in a midterm modification thereof in violation ofSection 8(d) of the Act; has failed and refused to bargainwith said Union as required by the Act, and continues soto do, in violation of Section 8(a)(5) of the Act; and hasinterfered with, restrained, and coerced employees in theexercise of rights guaranteed in Section 7, in violation ofSection 8(a)(1) of the Act, and continues so to do.C. Said unfair labor practices and violations, and eachof them, have affected, are affecting, and, unless re-strained and enjoined will continue to affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYRespondent, having been found to have violated theAct in the respects described, should be required tocease and desist from those and like or related violations.Since no "loaned-out" unit employee suffered any dim-inution in pay during the "loan-out" period, it appearsthat no backpay or other wage claim is involved and thatno monetary make-whole remedy is required. However,any seniority or other contractual benefits or emolumentswhich may have been lost by any "loaned-out" unit em-ployee through a "loan-out" for a period in excess ofthat stipulated in the collective agreement should be re-quired to be adjusted and rectified to conform to the sit-uation which would have existed had that not occurred.Finally, the Order should require the usual posting of anappropriate informational notice to employees.Upon the basis of the foregoing findings of fact, andconclusions of law, and the entire record in this proceed-ing, and pursuant to Section 10(c) of the Act, there ishereby issued the following:ORDER 7It is hereby ordered that the Respondent, The DowChemical Company, Midland, Michigan, its officers,agents, successors, and assigns, shall:A. Cease and desist from:1. Unilaterally abrogating, nullifying, changing, ormodifying, or purporting, continuing, or attempting so todo, or asserting to its bargaining unit employees or theirunion bargaining representative that it has the right so todo, the terms and conditions of its collective labor agree-ment with said Union limiting Respondent's reassignmentor "loan-out" of said unit employees to 45 days withoutunion steward approval, or to an additional 45 days withunion steward approval, as set forth in Respondent's col-lective agreement with said Union. The bargaining unithere referred to is that set forth in Respondent's currentcollective agreement with said Union.2. In any like or related manner unilaterally modifyingor purporting to modify Respondent's subsisting collec-tive-bargaining agreement with said Union during itsterm, or failing or refusing to bargain in good faith withO0 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.191 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid Union concerning the same as required by the Act,or interfering with, restraining, or coercing its employeesin the exercise of rights guaranteed in Section 7 of theAct.B. Take the following affirmative actions necessary toeffectuate the policies of the Act:1. Adjust and correct the seniorities and all other con-tractual benefits or emoluments of said bargaining unitemployees, so as to rectify any impairment thereof whichoccurred because of Respondent's assignment, transfer,detail, or "loan out" of any of said unit employees fromhis or her regular work assignment for a period in excessof 45 days without union steward approval or 90 dayswith union steward approval.2. Post at its Midland, Michigan, plant premises, ateach location therein where employees in the aforede-scribed bargaining unit are employed, copies of the at-tached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 7, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.3. Furnish to said Regional Director signed copies ofthe notice (Appendix), in a quantity to be designated bythe Regional Director, for posting by the aforementionedUnion at said Union's locations in the event so desiredby the Union.4. Notify said Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith." In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT unilaterally and without bargain-ing and agreement with your Union, Local 12075,United Steelworkers of America, AFL-CIO-CLC,nullify, ignore, change, or modify our collectivelabor agreement with them, which limits our rightto transfer or "loan out" a bargaining unit employeefor more than 45 days without union steward ap-proval, or for more than an additional 45 days withunion steward approval; and WE WILL NOT continueto assert that we have that right.WE WILL NOT in any like or related manner uni-laterally modify or purport to modify your collec-tive labor agreement while it is in effect, nor fail torefuse to bargain with, or impede or interfere withthe efforts of your Union to bargain collectively onyour behalf or to represent you under the NationalLabor Relations Act; or thereby to interfere with,restrain, or coerce you in the exercise of your rightsguaranteed in the National Labor Relations Act.WE WILL promptly make any necessary correc-tions and adjustments in the seniority and any othercontractual benefits and emoluments of any bargain-ing unit employee whom we assigned, transferred,or "loaned out" from his or her regular job for aperiod in excess of 45 days without union stewardapproval, or in excess of 90 days with union ste-ward approval.The bargaining unit here referred to is that set forthin our 1980-83 collective agreement with Local12075, United Steelworkers of America, AFL-CIO-CLC.THE Dow CHEMICAL COMPANY192